PER CURIAM:
Victor Rodriguez appeals the district court’s orders accepting the recommendation of the magistrate judge, granting defendants’ motion for summary judgment, and denying Rodriguez’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rodriguez v. Ashcroft, No. 9:04-cv-22105-CWH, 2006 WL 1663809 (D.S.C. June 13, 2006; July 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.